

116 HR 7696 IH: Stopping Payments to the Deceased Act
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7696IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Curtis (for himself, Mr. Perry, Mr. Budd, Mr. Gaetz, Mr. King of Iowa, Mr. Steube, Mr. McClintock, Mr. Williams, Mr. Fulcher, Mr. Buck, and Mrs. Lesko) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo ensure that the Secretary of the Treasury provides for the integration of Social Security Administration death records in the databases used for verifying eligibility for payments.1.Short titleThis Act may be cited as the Stopping Payments to the Deceased Act. 2.Integration of Social Security Administration death records in Treasury databases for verifying eligibility for payments(a)In generalThe Secretary of the Treasury or the Secretary’s designee (hereafter in this section referred to as the Secretary) shall ensure that Social Security Administration death records are integrated into the relevant databases used by the Secretary for verifying eligibility for payments made under programs administered by the Secretary, including tax refunds.(b)Periodic disclosureNotwithstanding section 205(r)(3) of the Social Security Act (42 U.S.C. 405(r)(3)) or any other provision of law, the Commissioner of Social Security shall periodically disclose (at such times and in such manner as the Administrator and Secretary shall jointly agree) Social Security Administration death records to the Secretary for the purpose of carrying out subsection (a).(c)Social Security Administration death recordsFor purposes of this section, the term Social Security Administration death records means all information regarding all deceased individuals furnished to or maintained by the Commissioner of Social Security, including such records collected and maintained pursuant to section 205(r)(1) of the Social Security Act (42 U.S.C. 405(r)(1)).